O’Connor, J.,
concurring.
{¶ 39} While I concur with today’s majority, I write separately to expand upon our reasoning.
*144{¶ 40} My overriding concern is that substantive use of noncustodial silence would impinge upon the privilege against self-incrimination by subjecting citizens confronted by law enforcement to an impossible choice. Upon questioning, whether custodial or non-custodial, such citizens will either speak or remain silent. If silence is deemed incriminating, then citizens might reasonably feel compelled to trade the certainty of incrimination by silence for the possibility of incrimination by a statement. In light of the deep-rooted and enduring values embodied in the privilege against self-incrimination,2 I find this paradox constitutionally repugnant.
{¶ 41} The maxim nemo tenetur seipsum acensare — that no man is bound to accuse himself — is an overarching principle that transcends the various stages of a criminal investigation. See, e.g., Ziang Sung Wan v. United States (1924), 266 U.S. 1, 14-15, 45 S.Ct. 1, 69 L.Ed. 131 (“[A] confession obtained by compulsion must be excluded whatever may have been the character of the compulsion, and whether the compulsion was applied in a judicial proceeding or otherwise”). Even in restricting Miranda’s application, the Supreme Court has stated that noncustodial questioning entails a somewhat coercive environment. Under those situations, the Supreme Court has “asked whether the pressure imposed in such situations rises to a level where it is likely to ‘compe[l]’ a person ‘to be a witness against himself.’ ” McKune v. Lile (2002), 536 U.S. 24, 49, 122 S.Ct. 2017, 153 L.Ed.2d 47. If a citizen’s choice is between incrimination by silence and relinquishing his right to silence, the state has created such compelling pressure.
{¶ 42} I acknowledge that noncustodial statements are generally admissible and do not run afoul of the Fifth Amendment. Nonetheless, silence is distinguishable as a nonstatement, and it would be anathema to the values embodied by the Fifth Amendment to validate a choice between two mutually exclusive, self-damning propositions. Moreover, the right to remain silent exists regardless of custody. It does not exist by virtue of Miranda or solely upon notification by law enforcement. Miranda merely requires notification of the right in order to counter the inherently coercive environment of custody. It would be wholly disingenuous to acknowledge the right to remain silent and then to hold that exercising it is probative of guilt.
{¶ 43} The Fifth Amendment privilege against self-incrimination has been called “the essential mainstay of our adversary system.” Miranda, 384 U.S. at 460, 86 S.Ct. 1602, 16 L.Ed.2d 694. While the privilege is “sometimes ‘a shelter to the guilty’, [it] is often ‘a protection to the innocent’ ” that is due our zealous guard. Murphy v. Waterfront Comm. of New York Harbor (1964), 378 U.S. 52, 55, 84 S.Ct. 1594, 12 L.Ed.2d 678, quoting Quinn v. United States (1955), 349 U.S. *145155, 162, 75 S.Ct. 668, 99 L.Ed. 964. See, also, Kastigar v. United States (1972), 406 U.S. 441, 444-445, 92 S.Ct. 1653, 32 L.Ed.2d 212. For the foregoing reasons, I concur.
Michael K. Allen, Hamilton County Prosecuting Attorney, Phillip R. Cummings and Scott M. Heenan, Assistant Prosecuting Attorneys, for appellant.
Arenstein & Gallagher and William R. Gallagher, for appellee.
Paul Skendelas, urging affirmance for amicus curiae, Ohio Association of Criminal Defense Lawyers.
Pfeifer, J., concurs in the foregoing concurring opinion.

. See Miranda v. Arizona (1966), 384 U.S. 436, 460, 86 S.Ct. 1602, 16 L.Ed.2d 694.